UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6717



OLIVER JESSE SHAW,

                                              Petitioner - Appellant,

          versus


THOMAS R. CORCORAN, Warden; ATTORNEY GENERAL
FOR THE STATE OF MARYLAND,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
98-3384-DKC)


Submitted:   August 31, 1999             Decided:   September 14, 1999


Before WILKINS and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Oliver Jesse Shaw, Appellant Pro Se. John Joseph Curran, Jr., At-
torney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Oliver Jesse Shaw seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       See Shaw v. Corcoran, No. CA-98-

3384-DKC (D. Md. Apr. 21, 1999).*       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             DISMISSED




      *
         Although the district court’s memorandum and order are
marked as “filed” April 13, 1999, the district court’s records show
that they were entered on the docket sheet on April 21, 1999.
Pursuant to rules 58 and 79(a) of the Federal Rules of Civil
Procedure, it is the date that the memorandum and order were
entered on the docket sheet that we take as the effective date of
the district court’s decision.     See Wilson v. Murray, 806 F.2d
1232, 1234-35 (4th Cir. 1986).


                                   2